DETAILED ACTIONS
In this Office Action, amended claims 1-5, 7-15, 17-22, and 24 filed on July 23rd, 2021 were evaluated following a non-final Office Action mailed on April 27th, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-5, 7-15, 17-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 13 follows.
STEP 1: Regarding claim 13, the claim recites a series of steps or acts, including estimating a blood pressure based on features in a limb ballistocardiogram (BCG) signal. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of estimating blood pressure based on blood-pressure related features sets forth a judicial exception. These steps describe a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
STEP 2A PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the 
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of obtaining a BCG signal from a user using a BCG signal and obtaining blood pressure-related features from the signal based on characteristics of the BCG sensor. Obtaining a signal and extracting features from the signal is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the acquiring and obtaining steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. In addition, the removal of noise from a BCG signal using a personalized BCG model amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited BCG sensor is a generic sensor configured to perform pre-solutional data gathering activity, and the processor is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. Claims 22-24 have the additional element of a pulse wave sensor, however the sensor is a generic sensor configured to perform pre-solutional data gathering.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and additional steps performed in order to estimate the blood pressure. The measurement of a BCG signal and estimating of a blood pressure recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170273635 A1 – cited by applicant) in view of Addison et al. (US 20100016680 A1 – previously cited), referred to hereafter as Addison.
Regarding claim 1, Li (Figure 1) teaches an apparatus for estimating blood pressure (paragraph 0005) the apparatus comprising: a ballistocardiogram (BCG) sensor (122) configured to measure a limb BCG signal from a user (paragraph 0056 and 0064); and a processor (110) configured to: convert, by using a personalized limb BCG prediction model (shown in equation 1; paragraph 0068-0069), the measured BCG signal to a converted BCG signal (paragraph 0087). Li further teaches obtaining blood pressure-related features from the converted limb BCG signal, and estimating a blood pressure of the user based on the obtained blood pressure-related features (paragraph 0007). Li also teaches accounting for noise and attenuation in the personalized BCG model (see Equation 1; paragraph 0070) However, Li does not teach a BCG prediction model that is personalized based on a sensor type and a measurement position of the BCG sensor at a time when the limb BCG is measured, and does not explicitly teach removing a noise effect from the converted BCG signal. 
Addison teaches a system for determining a physiologic parameter or state from a measured signal (Figure 2) comprising a sensor (12) with an encoder (42) which may contain information about the sensor, such as what type of sensor it is and where it is located (paragraph 0049). This information is used to select the appropriate algorithms and adjust calibration coefficients when calculating a physiological parameter (paragraph 0049-0051). Therefore, Addison teaches modifying the processing of a signal based on a sensor type and a measurement position of a sensor, and selecting coefficient parameters in a model based on these characteristic. 

Claim 13 recites a method for estimating blood pressure comprising the same structural elements recited in claim 1. Therefore, the above cited sections of Li in view of Addison teach a method comprising the steps recited in claim 13.
Regarding claim 2, Li teaches that the two sensors on the device (Figure 1, elements 120 and 124) may be an accelerometer (paragraph 0056). Furthermore, Li teaches the device is wrist worn (paragraph 0053). Therefore, Li in view of Addison teach the sensor type and the measurement position of the BCG sensor correspond to an acceleration sensor and a wrist, respectively. 
Regarding claim 3, Li in view of Addison teaches the processor (Figure 7B) configured to calibrate a reference limb BCG predication model (equation 1) based on the limb BCG signal measured from the user (Li paragraph 0069-0070), so as to generate a personalized BCG prediction model according to sensing type and the measurement position of the BCG sensor (Li paragraph 0070; Addison paragraph 0049).
Claim 14 recites a method for estimating blood pressure comprising the same structural elements recited in claim 3. Therefore, the above cited sections of Li in view of Addison teach a method comprising the steps recited in claim 14.

Claim 15 recites a method for estimating blood pressure comprising the same structural elements recited in claim 4. Therefore, the above cited sections of Li in view of Addison teach a method comprising the steps recited in claim 15.
Claim 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170273635 A1 – cited by applicant) in view of Addison et al. (US 20100016680 A1 – previously cited), as applied to claims 1 and 13, in further view of Inan et al. (US 20170238847 A1 – previously cited). 
Regarding claim 7, Li in view of Addison teaches the apparatus of claim 1. However, Li in view of Addison does not teach the apparatus wherein the processor is further configured to extract blood pressure-related features by performing beat gating on the converted limb BCG signal.
Inan (Figure 1) teaches a system for collecting BCG signals comprising a ballistocardiogram (BCG) sensor configured to measure a limb BCG signal from a user (paragraph 0095); a processor configured to obtain blood pressure-related features from the measured limb BCG signal (paragraph 0020 – pulse transit time), and a characteristic point extractor (paragraph 0103) configured to perform beat gating on a BCG signal (paragraph 104 – windowing from R-wave peaks). Therefore, Inan teaches a blood pressure estimating apparatus comprising a characteristic point extractor configured to perform beat gating on a BCG signal in order to extract characteristic points. 

Claim 17 recites a method for estimating blood pressure comprising the same structural elements recited in claim 7. Therefore, the above cited sections of Li, Addison, and Inan teach a method comprising the steps recited in claim 17.
Regarding claim 8, Li in view of Addison and Inan teach the apparatus of claim 7, wherein the processor is further configured to extract a representative signal (ensemble averaged signal – Inan paragraph 0104) from the converted limb BCG signal by performing the beat gating (Inan paragraph 0104), and extract blood pressure-related features from the extracted representative signal.
Claim 18 recites a method for estimating blood pressure comprising the same structural elements recited in claim 8. Therefore, the above cited sections of Li in view of Addison and Inan teach a method comprising the steps recited in claim 18.
Regarding claim 9, Li in view of Addison and Inan teaches the device of claim 1 wherein the processor is further configured to obtain the blood-pressure related features from the converted BCG signal. However, Li in view of Addison Inan does not obtaining blood pressure-related features from a correlation between a whole-body BCG signal and the limb BCG signal. 
Inan teaches measuring a whole-body BCG signal (Figure 1: “Weighing Scale BCG Measurement”) and obtaining blood pressure-related features from a correlation between a whole-body BCG signal and the limb BCG signal (paragraph 0046, 0124, and 0133). 

Claim 19 recites a method for estimating blood pressure comprising the same structural elements recited in claim 9. Therefore, the above cited sections of Li in view of Inan teach a method comprising the steps recited in claim 19.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170273635 A1 – cited by applicant) in view of Addison (US 20100016680 A1 – previously cited) and Inan (US 20170238847 A1), as applied to claims 9 and 19, in further view of Kim et al. (“Ballistocardiogram: Mechanism and Potential for Unobtrusive Cardiovascular Health Monitoring” – cited by applicant), referred to hereafter as Kim. Examiner note: page numbers in Kim refer to page numbers in the PDF copy provided by the applicant.
Regarding claim 10, Li in view of Inan teaches the apparatus of claim 9 configured to, based on the sensor type and the measurement positon of the BCG sensor corresponding to an acceleration sensor and a wrist of a user, extract blood pressure related features from a reconstructed BCG signal in order to estimate the blood pressure (Li paragraph 0005 and 0104-105). Howevever, Li in view of Addison and Inan does not teach obtaining a J-K interval as a feature related to a pulse transit time (PTT), a K-wave amplitude as a feature related to aortic pulse pressure (PP), and a K-L amplitude as a feature related to a distal pulse pressure (PP) from the converted BCG signal.
Kim teaches measuring a J-K interval of a ballistocardiogram (page 4; Table 1). In addition, Kim teaches measuring the presence of K-waves and L-waves. This would necessitate measuring a K-wave 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Addison and Inan to include the further teaching of Kim and measure a J-K amplitude, a K-wave amplitude, and a K-L amplitude. Kim teaches that the J-K amplitude may indicate pulse pressure amplification, which is a predictor of cardiovascular risk (Kim page 4, paragraph 3). In addition, detecting the presence of a K-wave and L-wave serve as a method of demonstrating the reliability of a model (Kim page 3, paragraph 1). Therefore, incorporating the teachings of Kim would allow the device Li in view of Addison Inan to better assess cardiovascular risk and assess the validity of the converted signal by detecting the presence and amplitude of different features.
Claim 20 recites a method for estimating blood pressure comprising the same structural elements recited in claim 10. Therefore, the above cited sections of Li in view of Inan, and Kim teach a method comprising the steps recited in claim 20.
Claims 11-12, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170273635 A1 – cited by applicant) in view of Addison (US 20100016680 A1 – previously cited), as applied to claims 1 and 13, in further view of Narasimhan et al. (US 20170281024 A1 – cited by applicant). 
Regarding claim 11, Li in view of Addison teaches the apparatus of claim 11. However, Li in view of Addison does not teach the processor being further configured to estimate the blood pressure based on the blood pressure-related features by using at least one of a linear or nonlinear regression analysis model, a neural network model, and a deep learning model.
Narasimhan discloses an apparatus for estimating blood pressure (Figure 3), the apparatus comprising: a ballistocardiogram (BCG) sensor (30; paragraph 0088) configured to measure a limb BCG 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Addison to incorporate the teachings of Narasimhan and calculate the blood pressure using blood pressure-related features extracted from the reconstructed BCG model using a nonlinear regression analysis model and pulse wave signals measured from a pulse wave sensor. Although Li discloses measuring blood pressure (paragraph 0005), it does not disclose a method of estimating blood pressure from the BCG signal. As a result, applying the method of Narasimhan to estimate blood pressure would have simply constitute applying a known technique to a known device to yield predictable results. 
Claim 21 recites a method for estimating blood pressure comprising the same structural elements recited in claim 11. Therefore, the above cited sections of Narasimhan teach a method comprising the steps recited in claim 21.
Regarding claim 12, Narasimhan teaches (Figure 9), the processor (82) estimating a blood pressure variation (paragraph 0019 – relative blood pressure values) based on the obtained blood pressure-related features (paragraph 0019 – ejection of the blood from the left ventricle to arrival of the blood pressure pulse at the wrist), and estimating the blood pressure based on the estimated blood pressure variation and a reference blood pressure (paragraph 0026 – “calibration data”) measured at a calibration time by an external blood pressure measuring device (paragraph 0026 – “oscillometric blood 
Regarding claim 22, Narasimhan teaches the apparatus of claim 1 (Figure 3), further comprising: a pulse wave sensor (32) configured to measure a pulse wave signal from the user, wherein the processor is further configured to estimate the blood pressure of the user based on the obtained blood pressure-related features and the pulse wave signal (paragraph 0083). Therefore, Li in view of Addison and Narasimhan teach all the elements of claim 22.
Regarding claim 24, Narasimhan teaches the processor configured to obtain a pulse transit time (PTT) based on a time interval between a predetermined characteristic point of the pulse wave signal and a predetermined characteristic point extracted from the limb BCG signal (paragraph 0091); and a estimate the blood pressure based on the PTT and the obtained blood pressure-related features (paragraph 0008). Therefore, Li in view of Addison and Narasimhan teaches the claim limitations of claim 24.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection under 35 U.S.C. 101.
Regarding claim 5, Li does not disclose using the mass of an arm with the wrist as a parameter to generate a personalized BCG model. Addison discloses the sensor may be encoded to select weight as a patient parameter (Addison paragraph 0050 and 0054), but fails to teach using the mass of an arm with the wrist as a parameter to generate a personalized BCG model. Furthermore, Nongjian et al. (WO 2017156084 A2 – cited by applicant) teaches using weight to calibrate a pulse transit time model determined from BCG signals (paragraph 0069). However no reference teaches or suggests adjusting a 

Response to Arguments
Applicant’s amendments to claim 17 were sufficient to overcome the previously stated claim objection. As a result, the claim objection to claim 17 has been withdrawn. 
Applicant’s amendments to the claims were sufficient to overcome the previously stated claim rejections under 35 U.S.C. 112(b). As a result, the claim rejections under U.S.C. 112(b) to claims 1-24 have been withdrawn. 
Applicant’s arguments in regards to claim rejection under 35 U.S.C. 101 have been considered and deemed not persuasive. The abstract idea identified in the 35 U.S.C. 101 rejection was the mental process step of “estimating a blood pressure of the user based on the blood pressure-related features”. The removal of noise from a BCG signal using a personalized BCG model amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. The mere process of measuring blood pressure is not sufficiently limiting to limit the claimed invention to a practical application.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 102 and 103 have been considered. As stated by the applicant, neither Narasimhan nor Li taught the amended subject matter of “convert, by using a personalized limb BCG prediction model that is personalized based on a sensor type and a measurement position of the BCG sensor at a time when the limb BCG signal is measured, the measured limb BCG signal to a converted limb BCG signal, in which a noise effect caused by the sensor type and the measurement position of the BCG sensor is removed”. As a result, claim rejections under 35 U.S.C. 102(a)(1) in view of Narasimhan and Li have been removed. However, Applicant’s arguments that Li fails to teach reconstructing a BCG signal are deemed not persuasive. As stated in Li paragraph 
Applicant’s amendments to the claims are sufficient to distinguish it from the previously cited co-pending applications. As a result, the provisional double patenting rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791                
 


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791